DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 32
	Claim 32 is currently dependent on claim 31 which is now canceled, For examination purposes the claim will depend on claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 25, 48, 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0259729 to Alexander et al. (Alexander).
In Reference to Claim 1
Alexander discloses:

    PNG
    media_image1.png
    666
    516
    media_image1.png
    Greyscale

[AltContent: textbox (B)][AltContent: connector][AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image2.png
    528
    562
    media_image2.png
    Greyscale

	A seal system for use in fluid processing within a fluid processing apparatus (Fig.1-4), comprising: 
	a helically-channeled sealing sleeve (38) comprising a body having an outer surface (A) and an internal cylindrical inner bore (B) that is configured to closely surround a cylindrical surface of a driver gear shaft (10) of a fluid processing apparatus with a helical channel grooved within the internal cylindrical inner bore, the helically-channeled sealing sleeve is disposed around the cylindrical surface of the driver gear shaft of the fluid processing apparatus with the body of the helically-channeled sealing sleeve comprising a chamber groove (48) at a distal end of the body away from the housing when installed; 
	a U-seal  (36) comprising an annular body having an outer surface and inner surface with the annular body comprising a center base forming a rear end (located closer to 46) of U-seal and an inner lip (in contact with shaft 10) and outer lip extending outward from the center base forming a front end of the U-seal, the U-seal disposed around the cylindrical surface of the driver gear shaft of the fluid processing apparatus with the inner surface of the annular body and the inner lip residing against the cylindrical surface of the driver gear shaft within the chamber groove of the helically-channeled sealing sleeve; and
	a static sleeve-housing seal (34) disposed between the helically-channeled sealing sleeve and the housing of the fluid processing apparatus.
In Reference to Claim 25
Alexander discloses:
	A seal system for use in fluid processing within a gear pump (Fig.1-4), comprising: 
	a helically-channeled sealing sleeve (38) disposed around a cylindrical surface of a driver gear shaft (10) of a gear pump (Fig.4) and at least a portion of the helically-channeled sealing sleeve (38) extending between the driver gear shaft and a housing (4) of the gear pump with the helically-channeled sealing sleeve comprising a chamber groove (48) at a distal end of the helically-channeled sealing sleeve away from the housing when installed; 
	a U-seal (36) disposed around the cylindrical surface of the driver gear shaft of the gear pump residing against the cylindrical surface of the driver gear shaft within the chamber groove of the helically-channeled sealing sleeve; and 
	a static sleeve-housing seal (34) disposed between the helically-channeled sealing sleeve and the housing of the gear pump.
In Reference to Claim 48
Alexander discloses:
	 A gear pump comprising: 	
	a housing (2, 4, 6); 
	a drive gear shaft (10) rotatably disposed in to and through at least a portion of the housing; a drive gear disposed on the drive gear shaft within the housing; 
	a driven gear (18) rotatably disposed in the housing, the driven gear engaged by the drive gear such that as the drive gear is rotated by the drive gear shaft, the driven gear is rotated by the drive gear; and a sealing system comprising: 
	a helically-channeled sealing sleeve (38) disposed around a cylindrical surface of the driver gear shaft of the gear pump and extending between the driver gear shaft and the housing of the gear pump with the helically-channeled sealing sleeve comprising a chamber groove (48) at a distal end of the helically-channeled sealing sleeve away from the housing when installed; 
	a U-seal (36) disposed around the cylindrical surface of the driver gear shaft of the gear pump residing against the cylindrical surface of the driver gear shaft within the chamber groove of the helically-channeled sealing sleeve; and 
	a static sleeve-housing seal (34)  disposed between the helically-channeled sealing sleeve and the housing of the gear pump.
In Reference to Claim 52
Alexander discloses:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (D)]
    PNG
    media_image2.png
    528
    562
    media_image2.png
    Greyscale

	wherein the U-seal comprises an annular body 36 having an outer surface D and inner surface C with the annular body comprising a center base F forming the rear end of U-seal and an inner lip and outer lip (see “C” above shows lips) extending outward from the center base forming a front end of the U-seal, the U-seal disposed around the cylindrical surface of the driver gear shaft of the gear pump such that the inner surface of the annular body and the inner lip residing against the cylindrical surface (10) of the driver gear shaft.
Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5, 6, 9, 11, 13, 14, 16, 19, 21, 23, 24, 35, 38, 39, 41, 52, 53, 55, 57 and 58 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Furthermore, the prior art of record does not teach “wherein the U-seal further comprises an inner spring positioned between the inner and outer lips of the annular body such that the inner and outer lips operate as spring-energized sealing lips” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5 and 53; 
	The prior art of record does not teach “A static seal housing groove (46) formed in an interior cylindrical surface  in which the static sleeve-housing seal resides during use with the static seal housing groove being cut at a depth and width” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; and 
	The prior art of record does not teach “a back-up sealing ring comprising an annular body having an outer surface and inner surface, the back-up sealing ring disposed around the cylindrical surface of the driver gear shaft of the fluid processing apparatus with the inner surface of the annular body residing against the cylindrical surface of the driver gear shaft” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11,35 and 55.
	The prior art of record does not teach “wherein the U-seal include the inner spring when the gear pump is processing materials with a melt flow index of above about 1400.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 32.
	The prior art of record does not teach “a follower plate secured to the distal end of the body of the helically-channeled sealing sleeve to close the chamber groove to form a seal chamber within which the U-seal and the back-up sealing ring reside” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 38.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746